Citation Nr: 1525224	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-36 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the lower extremities, including as secondary to service-connected lumbar herniated disc and spondylosis.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar herniated disc and spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1978 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) from November 2010 and May 2011 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In a February 2013 rating decision, the RO granted a temporary 100 percent disability evaluation, effective March 16, 2010, to July 31, 2010, due to convalescence from surgery.  

The Veteran presented testimony before the undersigned Veterans Law Judge during a May 2014 hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Neurological disorder of the lower extremities

The record contains conflicting evidence regarding the etiology of the Veteran's bilateral lower extremity neuropathy.  

The October 2013 VA spine examiner indicated that the Veteran had no signs of radiculopathy and the April 2011 VA peripheral nerves examiner attributed the peripheral neuropathy to nonservice-connected diabetes mellitus, type II.  The Veteran, however, asserted during his May 2014 hearing that, only months earlier, a VA healthcare practitioner at a pain clinic within the Boston Healthcare System had told him that his bilateral peripheral neuropathy could be etiologically related to his lumbar spine disability because it had improved with a series of injections.  See Transcript of Record at 6-7.  

As the Veteran is competent to report a diagnosis later confirmed, the record does not contain any records of VA treatment after December 2010, and VA has an obligation to the Veteran to obtain records of relevant VA treatment, additional development is necessary before the Veteran's claim can be decided.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377; id. at 1377 n.4.  

In addition, the opinion provided by the April 2011 VA peripheral nerves examiner is inadequate, as it was based upon an inaccurate factual premise.  Specifically, in providing the opinion the examiner stated that the Veteran first experienced radiating pain into his legs in late 2009.  However, review of the Veteran's treatment records reveals complaints of such symptoms of an earlier onset.  See VA examination reports dated in June 1992 and May 2003.  Therefore, an additional medical opinion must be obtained.


B.  Lumbar spine

As noted above, the Veteran reported receiving additional treatment at a VA pain clinic.  These records are also relevant to the Veteran's claim for an increased rating and VA has an obligation to obtain them.  

In addition, as the Veteran was last examined over two years ago and the Veteran asserted during his May 2014 hearing that his functional limitations were worse than what the October 2013 VA examiner had described, a new VA examination is necessary.  See Transcript of Record at 3, 9-10; Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Caffrey v. Brown, 6 Vet. App. 377 (1994) (finding that a 23-month-old VA examination was too remote in time where evidence of worsening symptoms was submitted in the interim); see also VAOPGCPREC 11-95 (Apr. 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the EMG/NCS studies that were conducted in association with the Veteran's June 1992 VA examination; as well as his complete VA treatment records, dated from January 2009 to present.  

2.  After the above records have been obtained, arrange for a VA neurological examiner to review the Veteran's claims.

(a)  The examiner should identify all neurological disorders of the Veteran's lower extremities that have been present since January 2009.  In so doing, the examiner should acknowledge the December 28, 2009 EMG/NCS showing a right L5 greater than S1 radiculopathy; the December 28, 2009 MRI showing degenerative disc disease at L5-S1 with bilateral foraminal encroachment and intraforaminal compromise of the L5 roots bilaterally, and a large central protrusion at L4-L5 with right caudal extension that effaces the intrathecal CSF, obliterates the lateral recesses, and compresses the transversing right greater than left L5 roots; the Veteran's complaints of right greater than left radicular symptoms and diagnosis of right greater than left L5 radiculopathy noted on a March 19, 2010 discharge summary.  


(b)  The examiner should provide an opinion as to whether, at any time since January 2009, the Veteran has had any neurological abnormalities of his lower extremities associated with his lumbar herniated disc and spondylosis.  

In providing this opinion, the examiner should acknowledge that the Veteran had a sensory dermatome loss to pinprick suggestive of the left L4 dermatome on VA examination in June 1992, as well as complaints of right foot numbness on VA spine examination in May 2003, in addition to the more recent complaints/findings of lumbar radiculopathy in 2009 and 2010. 

The examiner should also comment on the Veteran's report during his May 2014 hearing that a VA healthcare practitioner told him that his bilateral neuropathy could be etiologically related to his lumbar spine disability because it had improved with a series of injections.  See Transcript of Record at 6-7.  

(c)  The examiner should provide an opinion as to whether any neurological disability of the Veteran's lower extremities (i.e., radiculopathy, restless leg syndrome, diabetic peripheral neuropathy) was either (i) caused by, or (ii) aggravated by, his lumbar herniated disc and spondylosis.

The examiner must provide a comprehensive report including the basis for any diagnoses and complete rationales for all opinions, citing the medical findings that led to each conclusion.  

3.  Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected lumbar herniated disc and spondylosis.  An appropriate DBQ should be filled out for this purpose, if possible. 

4.  Finally, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

